Citation Nr: 0114604	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred January 1, 2000.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 
determination by the Medical Administration Service (MAS) of 
the Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma, which denied entitlement to payment 
or reimbursement for private medical services rendered to the 
veteran at Jackson County Memorial Hospital on January 1, 
2000.


REMAND

The veteran requested a videoconference hearing before the 
Board, and that hearing was schedule in November 2000.  A few 
days prior to the hearing, the veteran advised the RO that he 
would be unable to attend the scheduled hearing, as the 
individual who was going to provide his transportation was 
ill.  The veteran requested that the hearing be rescheduled, 
and that request has been accepted as a motion to reschedule 
the hearing for good cause.  The motion has been granted.

The Board also notes that the veteran has requested that the 
videoconference hearing before the Board be conducted at the 
VA facility in Lawton, Oklahoma, if at all possible.  This 
request is referred to the RO for response.  

Accordingly, the case must be REMANDED to the RO so that the 
requested videoconference Board hearing may be scheduled. 

After conducting any additional 
development as may be deemed appropriate, 
including any necessary notice required 
for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board as soon as practicable. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



